



COURT OF APPEAL FOR ONTARIO

CITATION:  Belgium v. Suthanthiran, 2016 ONCA 525

DATE:  20160630

DOCKET: M46358

Doherty J.A. (In Chambers)

BETWEEN

Attorney General of Canada on behalf of the
    Kingdom of Belgium

Respondent

and

Krishnan Suthanthiran, Best Theratronics Ltd. and
    Best Medical Belgium Inc.

Applicants

Scott C. Hutchison and Matthew R. Gourlay, for the
    applicants

Nancy Dennison, for the respondent

Heard:  June 15, 2016

Doherty J.A.:


I



[1]

This is an application for leave to appeal under s. 35 of the
Mutual
    Legal Assistance in Criminal Matters Act
, R.S.C. 1985, c. 30 (4th Supp)
    (the 
Act
).  That section allows appeals, with leave on questions of
    law alone, from decisions made under the
Act
.  On June 15, 2016, I
    granted leave to appeal with reasons to follow.  These are those reasons.

[2]

The criteria to be applied in considering whether leave to appeal should
    be granted under the
Act
are well known and I will not repeat them here: 
    see
R. v. Vonk Dairy Products BV
(1998)
,
    110 O.A.C. 151 (C.A. In Chambers), at para. 9;
Canada
(Commissioner of
    Competition) v. Falconbridge Ltd.
(2003), 173 C.C.C. (3d) 466 (Ont.
    C.A.), at para. 9.  I am satisfied that the ground of appeal as narrowed and
    framed by counsel for the applicant in oral argument meets the test for
    granting leave to appeal.


II



[3]

In May 2014, the Belgian authorities requested the assistance of Canada
    in searching for and seizing records in the possession of the applicants.  The
    request was made pursuant to a treaty between Canada and Belgium (the Treaty)
    and under the auspices of the
Act
.

[4]

The Belgian authorities alleged that the applicant, Krishnan
    Suthanthiran, and the corporate applicants controlled by Suthanthiran had
    defrauded a Belgian subsidiary through a series of fraudulent transactions.

[5]

Canadian authorities, acting on behalf of Belgium, obtained a search
    warrant and executed the warrant on the applicants business premises.  According
    to the applicants, the seized material included information containing valuable
    trade secrets and other highly sensitive commercial information.  The
    applicants contend that if the information were to be revealed to a commercial
    rival, it could destroy the applicants business.  The applicants also alleged
    that one such rival was partially owned by the Belgian government.

[6]

After the warrant was executed, the government of Canada, again acting on
    behalf of Belgium, applied in the Superior Court for an order directing that the
    seized material be sent to Belgium for use in the ongoing criminal investigation. 
    Maranger J. made the Sending Order.  It is from that order which the applicants
    seek leave to appeal on this motion.


III



[7]

On the motion before Maranger J., the applicants raised two preliminary
    matters.  They sought leave to cross-examine the officer who had sworn the affidavit
    in support of the application for a search warrant, and they sought production
    of the Request to Send delivered from the Belgian authorities to their Canadian
    counterparts.  Maranger J. dismissed both preliminary motions.

[8]

In the factum filed on this motion, counsel for the applicants took
    issue with both preliminary rulings.  In oral argument, however, he did not contend
    that leave should be granted in respect of either ruling.  In my view, neither warrants
    leave to appeal, and I will not say anything more about either preliminary
    motion.

[9]

On the sending motion itself, the applicants argued first that the order
    should not be made at all and, second, that if a Sending Order was to be made,
    conditions should be placed on that order to protect the applicants proprietary
    interests in the sensitive and confidential information contained in some of
    the material.

[10]

The argument that the Sending Order should not be made rested on the
    assertion that Belgium was acting in bad faith in seeking the Sending Order and
    would, if it gained custody of the material, share the contents with the
    applicants commercial rival in Belgium.  Counsel for the applicants concedes
    that the bad faith argument failed because of findings of fact made by Maranger
    J. and that those findings cannot be challenged on appeal.  Counsel does not
    rely on the allegation that Belgium was acting in bad faith in support of the
    application for leave to appeal.

[11]

Counsel does, however, argue that Maranger J. erred in law in holding
    that he had no jurisdiction to attach terms and conditions to the Sending Order
    that would protect, to the extent possible, the risk of exposure of trade
    secrets and other confidential information to the applicants commercial
    competitors.  Counsel maintains that under the controlling legislation,
    Maranger J. had the power to impose terms on the Sending Order that would limit
    what Belgium could do with the material it received and/or require Belgium to
    return to the court for a further order should it seek to make use of the
    documents in a manner not authorized in the Sending Order.  Counsel submits
    that Maranger J. erred in law, at para. 14, when he said:

[T]he concerns raised by the respondent about his intellectual
    property rights are, in large measure, answered by Article 17 of the Treaty
    which states the requesting State shall not disclose or use information or
    evidence furnished for purposes other than those stated in the request without
    the prior consent of the central authority of the requested state [Canada].

[12]

Counsel contends that the executive power to act under the Treaty cannot
    foreclose the court from exercising its statutory powers under the
Act
. 
    While the terms of the Treaty may be relevant to the manner in which a court
    exercises its discretion, Maranger J. was wrong in holding that it pre-empted
    the exercise of that jurisdiction.

[13]

The applicants argument rests primarily on the language of s. 15 of the
Act
.  Section 15(1)(b) reads in part:

[A judge may] order that a record or thing seized in execution
    of the warrant be sent to the state or entity mentioned in subsection 11(1)
and include in the order any terms and conditions that the
    judge considers desirable, including terms and conditions

(i) necessary to
    give effect to the request mentioned in that subsection

(ii) with respect
    to the preservation and return to Canada of any record or thing seized, and

(iii) with
    respect to the protection of the interests of third parties.  [Emphasis added.]

[14]

Counsel relies on the plain language of s. 15(1)(b), contending that it
    is broad enough to capture terms that will protect the confidentiality of
    seized documents after they are sent to the requesting country.  He notes that
    while the applicants are the primary beneficiaries of any order protecting
    confidentiality, their employees, who would qualify as third parties under s.
    15(1)(b)(iii), would also benefit by keeping their employment if the sending
    judge imposed terms which would maintain the confidentiality of the information
    and allow the applicants to continue to operate their business and pay their
    employees.

[15]

Counsel refers to a line of authority from the British Columbia courts
    that he interprets as permitting the placing of terms and conditions on Sending
    Orders akin to those sought in this case.  In
Canada (Attorney General) v.
    Sharples
, 2006 BCSC 1768, at para. 26, the sending judge approved a term
    of a s. 15 Sending Order prohibiting dissemination of certain data being sent
    to the foreign court to anyone other than persons engaged in the specific
    criminal investigation unless that information had otherwise been made public. 
    Similarly, in
Re Stuckey
, 2000 BCSC 171, 144 C.C.C. (3d) 184, at para.
    13, affd on other grounds 2000 BCCA 646, 151 C.C.C. (3d) 312, the court
    attached a condition to a s. 20 Sending Order that required the requesting
    country to return to the court for permission if it wished to use any of the
    material sent to the requesting court in the investigation or prosecution of
    offences other than the offences identified in the request.

[16]

A second Sending Order was made in the same investigation that had led to
    the Sending Order in
Re Stuckey
.  The second Sending Order also placed
    limits on the use the requesting state could make of the material sent to it
    pursuant to the Sending Order.  The second order required the requesting state
    to make a further application to the court if it wished to disseminate the
    material beyond the limits imposed in the first Sending Order:  see
Canada
    (Attorney General) v. Pacific Network Services
, 2003 BCSC 171, at paras. 24-27.

[17]

Canada sought leave to appeal from the second Sending Order, arguing
    that the court had erred in law in imposing conditions on the Sending Order:
Canada
    (Attorney General) v. Pacific Network Services
, 2003 BCCA 685 (In
    Chambers).  Oppal J.A. refused leave to appeal holding, at para. 12:

The legal question here is whether the chambers judge exercised
    his discretion according to proper legal principles.  A judge making a
    transmittal order has a wide discretion to impose such terms that are deemed
    necessary in the interests of justice.  The discretion must be exercised
    judicially.   There is no evidence that the chambers judge exercised his
    discretion in an unfair, arbitrary or capricious manner.
It is clear that he was alive to the purposes for
    which the documents were sought and the need to protect privacy interests.
[Emphasis added.]

[18]

For the purposes of this leave application, I need go no further than conclude
    that the British Columbia cases offer support for the applicants position that
    Maranger J. erred in law in his interpretation of the scope of s. 15 of the
Act
as it relates to the terms and conditions that can be imposed on a Sending
    Order.  The British Columbia cases appear to accept that the sending court may
    impose limits on the use to be made of documents by the requesting state if
    those limits protect a legitimate interest, for example a privacy interest, of
    the party from whom the material was seized.  The cases also appear to accept
    that the court may assume a supervisory role over the requesting states use of
    the documents by requiring that any variation in that use be subject to
    approval by the court that made the initial Sending Order:  see also
United
    States of America v. Bin
, 2016 BCSC 124, at para. 27.

[19]

Crown counsel does not suggest that the issue raised by the applicants
    has been directly decided by this court.  Although she quite properly points to
    certain ambiguities in some of the cases from British Columbia (e.g.
Sharples
,
    at para. 16), she accepts that those cases offer some support for the
    applicants position.  She submits that those cases misinterpret the scope of
    the sending courts power to impose terms and conditions on the order.

[20]

Crown counsels main submission rests on the authorities from this court
    that speak in broader terms to the overall operation of the
Act
and
    the distinct roles assigned under the
Act
to the court on one hand, and
    the executive on the other.  She argues that under the
Act
, if a
Sending Order is made and the material
    is sent to the requesting state, any issue that arises as to the use of that
    material is a matter between Canada and the requesting state.  Crown counsel further
    contends that the distinction between the role of the court and the role of the
    executive laid out in the
Act
is reinforced by the terms of the various
    applicable treaties, including the one at play here, which make it explicit
    that it is the executive and not the court that will determine whether the
    requesting state can use or disclose information for purposes other than those
    set out in the request that precipitated the Sending Order:  see
R. v.
    Kachkar
, 2014 ONCA 560, 121 O.R. (3d) 197 (In Chambers), at para. 35;
Russian
    Federation v. Pokidyshev
(1999), 138 C.C.C. (3d) 321 (Ont. C.A.), at
    paras. 14-20, 38-40.

[21]

The Crowns arguments have merit.  They do not, however, permit me to
    conclude that the question of law raised by the applicants is settled.  Nor can
    I say that the position urged by the applicants is without merit.  To the
    contrary, I would say that there are formidable arguments for and against the
    proposition advanced by the applicants.   I am also satisfied that the issue
    raised is of some general importance.  It seems that many of the requests for
    assistance under the
Act
involve the intersect between complicated
    international commerce and complicated international crime.  Legitimate
    commercial and privacy concerns are often raised by those who are the targets
    of the orders made under the
Act
.  I would think that the issue raised
    on this application could quite easily arise regularly in respect of Sending
    Orders made under the
Act
.  It would be helpful to the administration
    of justice to have the issue resolved by this court.

[22]

Finally, I am satisfied that granting leave to appeal will not prejudice
    either party significantly.  Counsel undertook to expedite the appeal as a term
    of granting leave.  I am advised that counsel have agreed that the appeal will
    be heard on September 28,

2016.


IV



[23]

For the reasons set out above, I would grant leave to appeal on the
    following question:

·

Did
    the application judge err in law by refusing to impose terms and conditions
    within the Sending Order that would minimize the risk that the applicants
    confidential information would be unnecessarily and inappropriately disclosed
    to third parties?

Released:  DD  JUN 30 2016

Doherty J.A.


